DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11164014. Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant application # 17/450054
Patent # 11164014
1. A method for detecting a potential traffic violation, comprising: bounding, using one or more processors of an edge device, a vehicle detected from one or more video frames of a video in a vehicle bounding box, wherein the video is captured by one or more video image sensors of the edge device, and wherein the vehicle is detected and bounded using a first convolutional neural network; bounding, using the one or more processors of the edge device, a plurality of lanes of a roadway detected from the one or more video frames in a plurality of polygons, wherein the plurality of lanes are detected and bounded using multiple heads of a multi-headed second convolutional neural network separate from the first convolutional neural network, and wherein at least one of the polygons is a lane-of- interest (LOI) polygon bounding a LOI; and detecting, using the one or more processors, a potential traffic violation based in part on an overlap of at least part of the vehicle bounding box and at least part of the LOI polygon.





2. The method of claim 1, wherein detecting the potential traffic violation further comprises: discarding an upper portion of the vehicle bounding box such that only a lower portion of the vehicle bounding box remains; masking the LOI polygon by filling an area within the LOI polygon with pixels; determining a pixel intensity value associated with each pixel within the lower portion of the vehicle bounding box, wherein the pixel intensity value represents a degree of overlap between the LOI polygon and the lower portion of the vehicle bounding box; calculating a lane occupancy score by taking an average of the pixel intensity values of all pixels within the lower portion of the vehicle bounding box; and detecting the potential traffic violation when the lane occupancy score exceeds a predetermined threshold value.

3. The method of claim 1, wherein detecting the potential traffic violation further comprises: determining a length of a baseline segment along a lower side of the vehicle bounding box corresponding to a road segment under a rear end of the vehicle; masking the LOI polygon by filling an area within the LOI polygon with pixels; determining a pixel intensity value associated with each pixel along the baseline segment, wherein the pixel intensity value represents a degree of overlap between the LOI polygon and the baseline segment; calculating a lane occupancy score by taking an average of the pixel intensity values of all pixels along the baseline segment; and detecting the potential traffic violation when the lane occupancy score exceeds a predetermined threshold value.

4. The method of claim 1, wherein detecting the potential traffic violation further comprises: generating a three-dimensional (3D) bounding box based on the vehicle bounding box, wherein the vehicle bounding box is a two-dimensional (2D) bounding box, and wherein the 3D bounding box comprises a polygonal base representing a road surface underneath the vehicle; masking the LOI polygon by filling an area within the LOI polygon with pixels; determining a pixel intensity value associated with each pixel within the polygonal base, wherein the pixel intensity value represents a degree of overlap between the LOI polygon and the polygonal base; calculating a lane occupancy score by taking an average of the pixel intensity values of all pixels within the polygonal base; and detecting the potential traffic violation when the lane occupancy score exceeds a predetermined threshold value.

5. The method of claim 1, wherein the first convolutional neural network is run by a first worker of an event detection engine on the edge device, wherein the second convolutional neural network is run by a second worker of the event detection engine, and wherein the method further comprises: transmitting outputs from the first convolutional neural network comprising data or information concerning the vehicle bounding box from the first worker to a third worker of the event detection engine using an inter-process communication protocol; transmitting outputs from the second convolutional neural network comprising data or information concerning the plurality of polygons and the LOI polygon from the second worker to the third worker using the inter-process communication protocol; and detecting the potential traffic violation using the third worker based on data and information received via the inter-process communication protocol from the first worker and the second worker.

6. The method of claim 1, further comprising: receiving, at the edge device, over-the-air (OTA) updates to the first convolutional neural network via a first docker container image; and receiving, at the edge device, OTA updates to the second convolutional neural network via a second docker container image, wherein the second docker container image is separate from the first docker container image.

7. The method of claim 6, wherein receiving the OTA updates further comprises: querying a container registry for any updates to the first convolutional neural network or the second convolutional neural network; downloading the first docker container image if an update to the first convolutional neural network is detected and downloading the second docker container image if an update to the second convolutional neural network is detected; creating a first docker container based on the first docker container image or creating a second docker container based on the second docker container image; checking for a compatibility of an update within the first docker container or the second docker container with a kernel-level watchdog via one or more notification flags; running the first docker container or the second docker container for a predetermined test period; and resume running a previous version of the first docker container or the second docker container if a service failure is detected within the predetermined test period or changing a setup of the edge device so the first docker container or the second docker container runs automatically on device boot if no service failures are detected within the predetermined test period.

8. The method of claim 1, further comprising: receiving, at the edge device, over-the-air (OTA) updates to an operating system (OS) run on the edge device, wherein receiving the OTA updates comprises receiving an OS package URL and a checksum, wherein the OS package URL is made up of at least a package name and a package version number; downloading an OS package via the OS package URL when the package version number is different from a version number of an OS running on the edge device; comparing the checksum to ensure the OS package is downloaded successfully; and updating the OS running on the edge device using contents within the OS package downloaded.

9. The method of claim 6, wherein receiving the OTA updates further comprises decrypting the OTA updates received using a key, wherein the key is a hash function of a string concatenated from a serial number of a processor or processing unit of the edge device, a serial number of a positioning unit of the edge device, and an alphanumeric token, and wherein the key is unique to the edge device.

10. The method of claim 1, wherein the edge device is coupled to a carrier vehicle and wherein the video is captured using the one or more video image sensors of the edge device while the carrier vehicle is in motion.

11. A device for detecting a potential traffic violation, comprising: one or more video image sensors configured to capture a video of a vehicle and a plurality of lanes of a roadway; and one or more processors programmed to execute instructions to: bound the vehicle detected from one or more video frames of the video in a vehicle bounding box, wherein the vehicle is detected and bounded using a first convolutional neural network; bound a plurality of lanes of a roadway detected from the one or more video frames in a plurality of polygons, wherein the plurality of lanes are detected and bounded using multiple heads of a multi-headed second convolutional neural network separate from the first convolutional neural network, and wherein at least one of the polygons is a lane-of-interest (LOI) polygon bounding a LOI; detect that a potential traffic violation has occurred based in part on an overlap of at least part of the vehicle bounding box and at least part of the LOI polygon.






12. The device of claim 11, wherein the one or more processors are programmed to execute instructions to: discard an upper portion of the vehicle bounding box such that only a lower portion of the vehicle bounding box remains; mask the LOI polygon by filling an area within the LOI polygon with pixels; determine a pixel intensity value associated with each pixel within the lower portion of the vehicle bounding box, wherein the pixel intensity value represents a degree of overlap between the LOI polygon and the lower portion of the vehicle bounding box; calculate a lane occupancy score by taking an average of the pixel intensity values of all pixels within the lower portion of the vehicle bounding box; and detect that a potential traffic violation has occurred when the lane occupancy score exceeds a predetermined threshold value.

13. The device of claim 11, wherein the one or more processors are programmed to execute instructions to: determine a length of a baseline segment along a lower side of the vehicle bounding box corresponding to a road segment under a rear end of the vehicle; mask the LOI polygon by filling an area within the LOI polygon with pixels; determine a pixel intensity value associated with each pixel along the baseline segment, wherein the pixel intensity value represents a degree of overlap between the LOI polygon and the baseline segment; calculate a lane occupancy score by taking an average of the pixel intensity values of all pixels along the baseline segment; and detect that a potential traffic violation has occurred when the lane occupancy score exceeds a predetermined threshold value.

14. The device of claim 11, wherein the one or more processors are programmed to execute instructions to: generate a three-dimensional (3D) bounding box based on the vehicle bounding box, wherein the vehicle bounding box is a two-dimensional (2D) bounding box, and wherein the 3D bounding box comprises a polygonal base representing a road surface underneath the vehicle; mask the LOI polygon by filling an area within the LOI polygon with pixels; determine a pixel intensity value associated with each pixel within the polygonal base, wherein the pixel intensity value represents a degree of overlap between the LOI polygon and the polygonal base; calculate a lane occupancy score by taking an average of the pixel intensity values of all pixels within the polygonal base; and detect that a potential traffic violation has occurred when the lane occupancy score exceeds a predetermined threshold value.

15. The device of claim 11, wherein the first convolutional neural network is run by a first worker of an event detection engine on the device, wherein the second convolutional neural network is run by a second worker of the event detection engine, and wherein the one or more processors are programmed to execute instructions to: transmit outputs from the first convolutional neural network comprising data or information concerning the vehicle bounding box from the first worker to a third worker of the event detection engine using an inter-process communication protocol; transmit outputs from the second convolutional neural network comprising data or information concerning the plurality of polygons and the LOI polygon from the second worker to the third worker using the inter-process communication protocol; and detect the potential traffic violation using the third worker based on data and information received via the inter-process communication protocol from the first worker and the second worker.

16. The device of claim 11, wherein the one or more processors are programmed to execute instructions to: receive, at the device, over-the-air (OTA) updates to the first convolutional neural network via a first docker container image; and receive, at the edge device, OTA updates to the second convolutional neural network via a second docker container image, wherein the second docker container image is separate from the first docker container image.


17. A non-transitory computer-readable medium comprising machine-executable instructions stored thereon, wherein the instructions comprise the steps of: bounding a vehicle detected from one or more video frames of a video in a vehicle bounding box, wherein the video is captured by one or more video image sensors of an edge device, and wherein the vehicle is detected and bounded using a first convolutional neural network; bounding a plurality of lanes of a roadway detected from the one or more video frames in a plurality of polygons, wherein the plurality of lanes are detected and bounded using multiple heads of a multi-headed second convolutional neural network separate from the first convolutional neural network, and wherein at least one of the polygons is a lane-of-interest (LOI) polygon bounding a LOI; detecting a potential traffic violation based in part on an overlap of at least part of the vehicle bounding box and at least part of the LOI polygon.






18. The non-transitory computer-readable medium of claim 17, wherein the instructions further comprise the steps of: discarding an upper portion of the vehicle bounding box such that only a lower portion of the vehicle bounding box remains; masking the LOI polygon by filling an area within the LOI polygon with pixels; determining a pixel intensity value associated with each pixel within the lower portion of the vehicle bounding box, wherein the pixel intensity value represents a degree of overlap between the LOI polygon and the lower portion of the vehicle bounding box; calculating a lane occupancy score by taking an average of the pixel intensity values of all pixels within the lower portion of the vehicle bounding box; and detecting the potential traffic violation when the lane occupancy score exceeds a predetermined threshold value.

19. The non-transitory computer-readable medium of claim 17, wherein the instructions further comprise the steps of: determining a length of a baseline segment along a lower side of the vehicle bounding box corresponding to a road segment under a rear end of the vehicle; masking the LOI polygon by filling an area within the LOI polygon with pixels; determining a pixel intensity value associated with each pixel along the baseline segment, wherein the pixel intensity value represents a degree of overlap between the LOI polygon and the baseline segment; calculating a lane occupancy score by taking an average of the pixel intensity values of all pixels along the baseline segment; and detecting the potential traffic violation when the lane occupancy score exceeds a predetermined threshold value.

20. The non-transitory computer-readable medium of claim 17, wherein the instructions further comprise the steps of: generating a three-dimensional (3D) bounding box based on the vehicle bounding box, wherein the vehicle bounding box is a two-dimensional (2D) bounding box, and wherein the 3D bounding box comprises a polygonal base representing a road surface underneath the vehicle; masking the LOI polygon by filling an area within the LOI polygon with pixels; determining a pixel intensity value associated with each pixel within the polygonal base, wherein the pixel intensity value represents a degree of overlap between the LOI polygon and the polygonal base; calculating a lane occupancy score by taking an average of the pixel intensity values of all pixels within the polygonal base; and detecting the potential traffic violation when the lane occupancy score exceeds a predetermined threshold value.
1. A method for detecting a potential traffic violation, comprising: cropping and resizing one or more video frames of a video captured by one or more video image sensors of an edge device; bounding, using one or more processors of the edge device, a vehicle detected from the one or more video frames of the video in a vehicle bounding box, and wherein the vehicle is detected and bounded using a first convolutional neural network; bounding, using the one or more processors of the edge device, a plurality of lanes of a roadway detected from the one or more video frames in a plurality of polygons, wherein the plurality of lanes are detected and bounded using multiple heads of a multi-headed second convolutional neural network separate from the first convolutional neural network, and wherein at least one of the polygons is a lane-of-interest (LOI) polygon bounding a LOI; translating coordinates in the cropped and resized video frames into new coordinates based on a uniform coordinate domain; and detecting, using the one or more processors, a potential traffic violation based in part on an overlap of at least part of the vehicle bounding box and at least part of the LOI polygon.

2. The method of claim 1, wherein detecting the potential traffic violation further comprises: discarding an upper portion of the vehicle bounding box such that only a lower portion of the vehicle bounding box remains; masking the LOI polygon by filling an area within the LOI polygon with pixels; determining a pixel intensity value associated with each pixel within the lower portion of the vehicle bounding box, wherein the pixel intensity value represents a degree of overlap between the LOI polygon and the lower portion of the vehicle bounding box; calculating a lane occupancy score by taking an average of the pixel intensity values of all pixels within the lower portion of the vehicle bounding box; and detecting the potential traffic violation when the lane occupancy score exceeds a predetermined threshold value.

3. The method of claim 1, wherein detecting the potential traffic violation further comprises: determining a length of a baseline segment along a lower side of the vehicle bounding box corresponding to a road segment under a rear end of the vehicle; masking the LOI polygon by filling an area within the LOI polygon with pixels; determining a pixel intensity value associated with each pixel along the baseline segment, wherein the pixel intensity value represents a degree of overlap between the LOI polygon and the baseline segment; calculating a lane occupancy score by taking an average of the pixel intensity values of all pixels along the baseline segment; and detecting the potential traffic violation when the lane occupancy score exceeds a predetermined threshold value.

4. The method of claim 1, wherein detecting the potential traffic violation further comprises: generating a three-dimensional (3D) bounding box based on the vehicle bounding box, wherein the vehicle bounding box is a two-dimensional (2D) bounding box, and wherein the 3D bounding box comprises a polygonal base representing a road surface underneath the vehicle; masking the LOI polygon by filling an area within the LOI polygon with pixels; determining a pixel intensity value associated with each pixel within the polygonal base, wherein the pixel intensity value represents a degree of overlap between the LOI polygon and the polygonal base; calculating a lane occupancy score by taking an average of the pixel intensity values of all pixels within the polygonal base; and detecting the potential traffic violation when the lane occupancy score exceeds a predetermined threshold value.

5. The method of claim 1, wherein the first convolutional neural network is run by a first worker of an event detection engine on the edge device, wherein the second convolutional neural network is run by a second worker of the event detection engine, and wherein the method further comprises: transmitting outputs from the first convolutional neural network comprising data or information concerning the vehicle bounding box from the first worker to a third worker of the event detection engine using an inter-process communication protocol; transmitting outputs from the second convolutional neural network comprising data or information concerning the plurality of polygons and the LOI polygon from the second worker to the third worker using the inter-process communication protocol; and detecting the potential traffic violation using the third worker based on data and information received via the inter-process communication protocol from the first worker and the second worker.

6. The method of claim 1, further comprising determining whether a vanishing point is present within the one or more video frames and adjusting at least one of the one or more video image sensors of the edge device or a cropping parameter used to crop the one or more video frames if the vanishing point is not detected.


9. The method of claim 8, wherein receiving the OTA updates further comprises: querying a container registry for any updates to the first convolutional neural network or the second convolutional neural network; downloading the first docker container image if an update to the first convolutional neural network is detected and downloading the second docker container image if an update to the second convolutional neural network is detected; creating a first docker container based on the first docker container image or creating a second docker container based on the second docker container image; checking for a compatibility of an update within the first docker container or the second docker container with a kernel-level watchdog via one or more notification flags; running the first docker container or the second docker container for a predetermined test period; and resume running a previous version of the first docker container or the second docker container if a service failure is detected within the predetermined test period or changing a setup of the edge device so the first docker container or the second docker container runs automatically on device boot if no service failures are detected within the predetermined test period.

10. The method of claim 1, further comprising: receiving, at the edge device, over-the-air (OTA) updates to an operating system (OS) run on the edge device, wherein receiving the OTA updates comprises receiving an OS package URL and a checksum, wherein the OS package URL is made up of at least a package name and a package version number; downloading an OS package via the OS package URL when the package version number is different from a version number of an OS running on the edge device; comparing the checksum to ensure the OS package is downloaded successfully; and updating the OS running on the edge device using contents within the OS package downloaded.

11. The method of claim 8, wherein receiving the OTA updates further comprises decrypting the OTA updates received using a key, wherein the key is a hash function of a string concatenated from a serial number of a processor or processing unit of the edge device, a serial number of a positioning unit of the edge device, and an alphanumeric token, and wherein the key is unique to the edge device.

12. The method of claim 1, wherein the edge device is coupled to a carrier vehicle and wherein the video is captured using the one or more video image sensors of the edge device while the carrier vehicle is in motion.

13. A device for detecting a potential traffic violation, comprising: one or more video image sensors configured to capture a video of a vehicle and a plurality of lanes of a roadway; and one or more processors programmed to execute instructions to: crop and resize one or more video frames of the video; bound the vehicle detected from the one or more video frames of the video in a vehicle bounding box, wherein the vehicle is detected and bounded using a first convolutional neural network; bound a plurality of lanes of a roadway detected from the one or more video frames in a plurality of polygons, wherein the plurality of lanes are detected and bounded using multiple heads of a multi-headed second convolutional neural network separate from the first convolutional neural network, and wherein at least one of the polygons is a lane-of-interest (LOI) polygon bounding a LOI; translate coordinates in the cropped and resized video frames into new coordinates based on a uniform coordinate domain; and detect that a potential traffic violation has occurred based in part on an overlap of at least part of the vehicle bounding box and at least part of the LOI polygon.

14. The device of claim 13, wherein the one or more processors are programmed to execute instructions to: discard an upper portion of the vehicle bounding box such that only a lower portion of the vehicle bounding box remains; mask the LOI polygon by filling an area within the LOI polygon with pixels; determine a pixel intensity value associated with each pixel within the lower portion of the vehicle bounding box, wherein the pixel intensity value represents a degree of overlap between the LOI polygon and the lower portion of the vehicle bounding box; calculate a lane occupancy score by taking an average of the pixel intensity values of all pixels within the lower portion of the vehicle bounding box; and detect that a potential traffic violation has occurred when the lane occupancy score exceeds a predetermined threshold value.

15. The device of claim 13, wherein the one or more processors are programmed to execute instructions to: determine a length of a baseline segment along a lower side of the vehicle bounding box corresponding to a road segment under a rear end of the vehicle; mask the LOI polygon by filling an area within the LOI polygon with pixels; determine a pixel intensity value associated with each pixel along the baseline segment, wherein the pixel intensity value represents a degree of overlap between the LOI polygon and the baseline segment; calculate a lane occupancy score by taking an average of the pixel intensity values of all pixels along the baseline segment; and detect that a potential traffic violation has occurred when the lane occupancy score exceeds a predetermined threshold value.

16. The device of claim 13, wherein the one or more processors are programmed to execute instructions to: generate a three-dimensional (3D) bounding box based on the vehicle bounding box, wherein the vehicle bounding box is a two-dimensional (2D) bounding box, and wherein the 3D bounding box comprises a polygonal base representing a road surface underneath the vehicle; mask the LOI polygon by filling an area within the LOI polygon with pixels; determine a pixel intensity value associated with each pixel within the polygonal base, wherein the pixel intensity value represents a degree of overlap between the LOI polygon and the polygonal base; calculate a lane occupancy score by taking an average of the pixel intensity values of all pixels within the polygonal base; and detect that a potential traffic violation has occurred when the lane occupancy score exceeds a predetermined threshold value.

17. The device of claim 13, wherein the first convolutional neural network is run by a first worker of an event detection engine on the device, wherein the second convolutional neural network is run by a second worker of the event detection engine, and wherein the one or more processors are programmed to execute instructions to: transmit outputs from the first convolutional neural network comprising data or information concerning the vehicle bounding box from the first worker to a third worker of the event detection engine using an inter-process communication protocol; transmit outputs from the second convolutional neural network comprising data or information concerning the plurality of polygons and the LOI polygon from the second worker to the third worker using the inter-process communication protocol; and detect the potential traffic violation using the third worker based on data and information received via the inter-process communication protocol from the first worker and the second worker.

18. The device of claim 13, wherein the one or more processors are programmed to execute instructions to: receive, at the device, over-the-air (OTA) updates to the first convolutional neural network via a first docker container image; and receive, at the edge device, OTA updates to the second convolutional neural network via a second docker container image, wherein the second docker container image is separate from the first docker container image.


20. A non-transitory computer-readable medium comprising machine-executable instructions stored thereon, wherein the instructions comprise the steps of: cropping and resizing one or more video frames of a video captured by one or more video image sensors of an edge device; bounding a vehicle detected from the one or more video frames of the video in a vehicle bounding box, and wherein the vehicle is detected and bounded using a first convolutional neural network; bounding a plurality of lanes of a roadway detected from the one or more video frames in a plurality of polygons, wherein the plurality of lanes are detected and bounded using multiple heads of a multi-headed second convolutional neural network separate from the first convolutional neural network, and wherein at least one of the polygons is a lane-of-interest (LOI) polygon bounding a LOI; translating coordinates in the cropped and resized video frames into new coordinates based on a uniform coordinate domain; and detecting a potential traffic violation based in part on an overlap of at least part of the vehicle bounding box and at least part of the LOI polygon.

21. The non-transitory computer-readable medium of claim 20, wherein the instructions further comprise the steps of: discarding an upper portion of the vehicle bounding box such that only a lower portion of the vehicle bounding box remains; masking the LOI polygon by filling an area within the LOI polygon with pixels; determining a pixel intensity value associated with each pixel within the lower portion of the vehicle bounding box, wherein the pixel intensity value represents a degree of overlap between the LOI polygon and the lower portion of the vehicle bounding box; calculating a lane occupancy score by taking an average of the pixel intensity values of all pixels within the lower portion of the vehicle bounding box; and detecting the potential traffic violation when the lane occupancy score exceeds a predetermined threshold value.

22. The non-transitory computer-readable medium of claim 20, wherein the instructions further comprise the steps of: determining a length of a baseline segment along a lower side of the vehicle bounding box corresponding to a road segment under a rear end of the vehicle; masking the LOI polygon by filling an area within the LOI polygon with pixels; determining a pixel intensity value associated with each pixel along the baseline segment, wherein the pixel intensity value represents a degree of overlap between the LOI polygon and the baseline segment; calculating a lane occupancy score by taking an average of the pixel intensity values of all pixels along the baseline segment; and detecting the potential traffic violation when the lane occupancy score exceeds a predetermined threshold value.

23. The non-transitory computer-readable medium of claim 20, wherein the instructions further comprise the steps of: generating a three-dimensional (3D) bounding box based on the vehicle bounding box, wherein the vehicle bounding box is a two-dimensional (2D) bounding box, and wherein the 3D bounding box comprises a polygonal base representing a road surface underneath the vehicle; masking the LOI polygon by filling an area within the LOI polygon with pixels; determining a pixel intensity value associated with each pixel within the polygonal base, wherein the pixel intensity value represents a degree of overlap between the LOI polygon and the polygonal base; calculating a lane occupancy score by taking an average of the pixel intensity values of all pixels within the polygonal base; and detecting the potential traffic violation when the lane occupancy score exceeds a predetermined threshold value.


       	Claims 1-20 of the instant application is unpatentable under the judicially created doctrine of “obviousness-type” double patenting with respect to claim 1 of U.S. Patent No. 11164014.  
Application claim 1 defines an obvious variation of the invention claimed in U.S. Patent No. 11164014.
The assignee of all applications of all applications is the same.
Claim 1 of the instant application is anticipated by patent claim 1 in that claim of the patent contains all the limitations of claim 1 of the instant application.  Claim 1 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting. 
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 1, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nerayoff et al. (US 2014/0036076) in view of Mikel Canizo, “ Multi-Head CNN-RNN for multi time series anomaly detection: An industrial case study” (hereafter Mikel).
Regarding claims 1, 11 and 17, Nerayoff discloses a method for detecting a potential traffic violation, comprising: 
Bounding (see, Fig. 3A, 310a, 310b), using one or more processors of an edge device (see, paragraph [0072], edge detection algorithm), a vehicle detected from one or more video frames of a video in a vehicle bounding box (see, Fig. 3A, paragraph [0005], [0006]), wherein the video is captured by one or more video image sensors of the edge device, and wherein the vehicle is detected and bounded using a first convolutional neural network (see, paragraph [0030], machine vision technique for obtaining vehicle identifiers may be performed by identification camera 120); 
Bounding (see, Fig. 3A, inappropriate destination location, 340), using the one or more processors of the edge device (see, paragraph [0072], machine vision technique with edge detection algorithm), a plurality of lanes of a roadway (see, paragraph [0092], lanes/path boundaries detected) detected from the one or more video frames in a plurality of polygons (see, paragraph [0049], rectangular shapes 310 and 350 for destination locations other shapes such as polygons may be used), 
 detecting, using the one or more processors, a potential traffic violation(paragraph [0026], parking operation system 190 may provide a live indication as to destination locations in which vehicles are violating usage restrictions, allowing parking facility operator personnel to take action for such violations as deemed necessary, paragraph [0046], [0050], [0056], [0069], [0078])  based in part on an overlap of at least part of the vehicle bounding box and at least part of the LOI polygon (see, paragraph [0051], [0052], [0057],  overlap of vehicle and restricted area, 340). Nerayoff discloses one or more video image sensors configured to capture a video of a vehicle and a plurality of lanes of a roadway (see, Fig. 1, camera, 120, paragraph [0014], Images captured by Identification camera 120, such as image 121, are used in conjunction with images captured by one or more destination cameras 125 in order to identify individual vehicles, such as vehicle 130, and record their usage of various destination locations). 
Nerayoff further discloses a non-transitory computer-readable medium comprising machine-executable instructions stored thereon as recited in claim 17 (see, paragraph [0244]-[0248]). 
Furthermore, Nerayoff discloses one or more video sensors configured to capture a video of a vehicle and a plurality of lanes of a roadway (paragraphs [0046], [0050], [0070], [0071], [0092])
Nerayoff disclose machine vision technique but does not explicitly disclose wherein the plurality of lanes are detected and bounded using multiple heads of a multi-headed second convolutional neural network. 
However, in same field of endeavor, Mikel teaches 3.14 multi-head CNN-RNN architecture for multi- sensor systems in which the Multi-head convolution is a CNN where each time series is processed on a fully independent convolution, so-called convolutional heads. It is responsible for extracting meaningful features from sensor data. In many industrial scenarios, machines have in- stalled multiple sensors that are independent of each other and thus they might not be correlated. Often, these sensors conform a heterogeneous sensor system meaning that they might capture data of different natures and real value scales, or even at different frequencies. See, also, 3.2 multi-head CNN to process the input data, page 249, right column, teaches therefore, each convolutional head processes its corresponding time series window by window. As a result, a feature map F n w is obtained for each window and sensor data, where notes the sensor number and w the window number. After applying the convolution over all the windows, a sequence of feature maps is obtained for each time series, where each feature map is chronologically sorted within the sequence. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Mikel with the Nerayoff, as a whole, so as to use multi-head convolution neural network as machine vision technique to recognize the multiple lanes from different heads of the neural network and determine the lane violation based on the overlapping between vehicles and recognized lanes, the motivation is to determine any anomaly in traffic.  

5.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nerayoff and Mikel and further in view of Seo et al. (US 2021/0241003)(hereafter Seo).
Regarding claim 10, the combined teachings do not disclose the method, wherein the edge device is coupled to a carrier vehicle and wherein the video is captured using the one or more video image sensors of the edge device while the carrier vehicle is in motion. However, in same field of endeavor, Seo teaches in paragraph [0087], the at least one sensor 245 may include a sensor configured to sense a surrounding state of the vehicle 200.  For example, the at least one sensor 245 may include a RADAR sensor configured to sense presence and/or speeds of objects around the vehicle 200 using a radio signal or include a LIDAR sensor configured to sense presence and/or speeds of objects around the vehicle 200 using laser.  Furthermore, the at least one sensor 245 may include at least one image sensor (or a camera module including an image sensor) configured to shoot the vicinity of the vehicle 200.  The image sensor may provide image data, which is generated by shooting a distant vehicle, to the processing device 242. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Seo with the Nerayoff and Mikel, as a whole, so as to detect the movement of the other vehicles or road using image sensors, the motivation is to estimate the road geometry. 

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Al-Nuaimi et al. (US 2021/0237737) disclose a lane change indication of a vehicle abstract, loading a lane change model and position data of the vehicle, the position data indicating a distance of the vehicle from a lane center of a lane; and determining a lane change indication using the position data and the lane change model.
Maheshwari et al. (US 2021/0209941) discloses lane detection and tracking technique for imaging systems in which accurately detecting and predicting lane boundary locations during autonomous vehicle operation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAVAL V PATEL whose telephone number is (571)270-1818.  The examiner can normally be reached on Monday to Friday (8:00am-4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DHAVAL V PATEL/            	Primary Examiner, Art Unit 2631